—Determination of respondent Superintendent of Insurance, dated January 11, 1978, denying petitioner’s application for issuance of a license as a life insurance agent unanimously confirmed, without costs and without disbursements. We conclude from our review of the record that respondent’s determination was neither arbitrary nor capricious. The determination is supported by substantial evidence in the record and, accordingly, requires confirmation. We note the public policy embodied in subdivision (1) of section 752 of the Correction Law, which should be given appropriate consideration in cases of this nature. Concur — Murphy, P. J., Lupiano, Fein, Sandler and Sullivan, JJ.